DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is filed on Aug 15, 2019, the claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2009/0197620A1), in view of Sharma (US 2015/0332325 A1)
Regarding claim 1,
Choi teaches, a system for delivering geofence geometries to a physical map, comprising (see abstract): 
a server, at least one database, and at least one user device (see para [0018], and 0058] Mobile terminal is connected to the server, and storage.); 
wherein the at least one user device is constructed and configured for network communication with the server and the at least one database (para [0057]-[0058] Mobile terminal is connected to the server, and storage, and location information is stored in the storage.); 
Mobile terminal (user device) receives longitude/latitude/coordinate data/value of particular location from the map.); 
wherein the server is operable to convert the coordinate data to Internet Protocol (IP) addresses (see fig. 4 (S413), and para [0070] and [0089] the coordinates of the location of the mobile device, and converts the coordinates into an IP address.)
Choi fails to teach,
wherein the at least one user device is operable to query the at least one database for at least one geofence geometry associated with the IP addresses; 
and wherein the at least one user device is operable to decouple the at least one geofence geometry from the at least one database and overlay the at least one geofence geometry on the physical map.  
In analogous art,
Sharma teaches, 
wherein the at least one user device is operable to query the at least one database for at least one geofence geometry associated with the IP addresses (see fig. 8B(824), and para [0036] Querying database regarding mobile device’s location, and [0070]-[0071] geo-fence designator (mobile device) is associated with IP address.)
and 
overlaying module extracted data form the geo-fence database, and overlay the data on top of the geo-fence to create an enhanced geo-fence. Note: extracted data refers as decouple from the database.) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with query the at least one database for geofence with the IP addresses of Sharma. A person of ordinary skill in the art would have been motivated to do this to determine an exact location of device and deliver a data over the network (Sharma: [0003]-[0004])

Regarding claim 2,
Choi and Sharma teach claim 1,
Choi further teach, wherein the at least one user device comprises a fencing agent operable to communicate with the server and the at least one database (see para (para [0057]-[0058] Mobile terminal is connected to the server, and storage, and location information is stored in the storage. Note: GPS receiver works as a geofence agent which is used for determining the location of mobile device).  

Regarding claim 7,

Choi fails to teach,  
wherein the metadata associated with the at least one geofence geometry includes mineral rights and land ownerships.  
In analogous art,
Sharma teaches, 
wherein the metadata associated with the at least one geofence geometry includes mineral rights and land ownerships (see para  (see para [0056] 430 may be priced higher by the store owner to attract mobile users in the business region than polygon 410, ownership is a mineral right of geofence.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with ownership is a mineral right of geofence of Sharma. A person of ordinary skill in the art would have been motivated to do this to deliver a data over the network (Sharma: [0060])

Regarding claim 11,
Choi and Sharma teach claim 10,
Choi fails to teach, wherein the one or more geofence geometries are overlapped.
Sharma further teach,
wherein the one or more geofence geometries are overlapped (see para [0059]-[0060] Road data overlaps with a virtual rectangles.).  
 of Sharma. A person of ordinary skill in the art would have been motivated to do this to determine an exact location of device and deliver a data over the network (Sharma: [0003]-[0004])

Regarding claim 12,
Choi and Sharma teach claim 10,
Choi fails to teach, wherein the one or more geofence geometries are two-dimensional.
Sharma further teach, wherein the one or more geofence geometries are two-dimensional (see para [0062] two-dimensional (2D)geo-fences, which are useful in location-based advertising where businesses occupy separate geographical areas).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with two-dimensional (2D)geo-fences, which are useful in location-based advertising of Sharma. A person of ordinary skill in the art would have been motivated to do this to deliver a data over the network (Sharma: [0060])

Regarding claim 13,
Choi and Sharma teach claim 10,

Sharma further teach, wherein the one or more geofence geometries are three-dimensional (see para [0063] the 3-D enhancement module 340 computes 3-D enhanced geofence 610)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with the 3-D enhancement module 340 computes 3-D enhanced geofence of Sharma. A person of ordinary skill in the art would have been motivated to do this to deliver a data over the network (Sharma: [0060])

Regarding claim 14,
Choi and Sharma teach claim 10,
Choi further teach, wherein the at least one geofence is underground (see para [0008] A subway location is considered as underground.).

Regarding claim 15,
Choi and Sharma teach claim 10,
Choi fails to teach, 
wherein the at least one geofence comprises at least one rule related to mineral rights within the at least one geofence.
Sharma teaches, 
 430 may be priced higher by the store owner to attract mobile users in the business region than polygon 410, ownership is a mineral right of geofence.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with ownership is a mineral right of geofence of Sharma. A person of ordinary skill in the art would have been motivated to do this to deliver a data over the network (Sharma: [0060])

Regarding claim 16,
Choi and Sharma teach claim 10,
Choi fails to teach, 
wherein the server is operable to update the at least one geofence in at least one database.
Sharma teach, wherein the server is operable to update the at least one geofence in at least one database (0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with update the at least one geofence of Sharma. A person of ordinary skill in the art would have been motivated to do this to deliver a data over the network (Sharma: [0003])

Regarding claim 17,

Choi further teach, 
wherein the at least one user device comprises a fencing agent in network communication with the server and the at least one database (see para [0057]-[0058]).


Claim 10 recites all the same elements of claim 1, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10. 

Claim 18 recites all the same elements of claim 1, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18. 

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2009/0197620A1), in view of Sharma (US 2015/0332325 A1), and further in view of Aman (US 2019/0009168A1).
Regarding claim 3,
Choi and Sharma teach claim 1,
Choi and Sharma fail to teach, wherein the at least one user device is a printer, and wherein the overlay is printed on the physical map.  
In analogous art,
the park layout using various printed overlays 11 that essentially server as map).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with Sharma further with various printed overlays that essentially server as map of Aman. A person of ordinary skill in the art would have been motivated to do this to transmit a data (Aman: [abstract])


Regarding claim 4,
Choi and Sharma teach claim 1,
Choi and Sharma fail to teach,
wherein the at least one user device includes glasses or eyewear, and wherein the overlay is digital.  
In analogous art,
Aman teaches, wherein the at least one user device includes glasses or eyewear, and wherein the overlay is digital (see para [0016]-[0017] eyeglass is connected to the Bluetooth and transfer a data/game.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with Sharma further with eyeglass is connected to the Bluetooth and transfer a 

Claim 5-6, 8-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2009/0197620A1), in view of Sharma (US 2015/0332325 A1), and further in view of Harper (US 2007/0253371A1)

Regarding claim 5,
Choi and Sharma teach claim 1,
Choi and Sharma fail to teach, wherein the at least one user device is further operable to receive at least one anchor point associated with the IP addresses from the at least one database.  
In analogous art,
Harper teaches, wherein the at least one user device is further operable to receive at least one anchor point associated with the IP addresses from the at least one database (see para [0068] anchor point associated with the IP addresses.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with Sharma further with anchor point associated with the IP addresses of Harper. A person of ordinary skill in the art would have been motivated to do this to increase a data traffic and save a bandwidth (Harper: [abstract]).

Regarding claim 6,

Choi and Sharma fail to teach, 
wherein the at least one anchor point corresponds to the at least one geofence geometry, and wherein the at least one anchor point comprises geolocation information and metadata associated with the at least one geofence geometry.  

In analogous art,
Harper teaches, wherein the at least one anchor point corresponds to the at least one geofence geometry, and wherein the at least one anchor point comprises geolocation information and metadata associated with the at least one geofence geometry (see para [0068] anchor point associated with the IP addresses.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with Sharma further with anchor point associated with the IP addresses of Harper. A person of ordinary skill in the art would have been motivated to do this to increase a data traffic and save a bandwidth (Harper: [abstract]).

Regarding claim 8,
Choi and Sharma teach claim 1,
Choi and Sharma fail to teach,   
wherein the IP addresses are Internet Protocol version 6 (IPv6) addresses.  
In analogous art,

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with Sharma further with Protocol version 6 (IPv6) addresses of Harper. A person of ordinary skill in the art would have been motivated to do this to increase a data traffic and save a bandwidth (Harper: [abstract]).
 
Regarding claim 9,
Choi and Sharma teach claim 1,
Sharma teaches, geographic locations with a sub-centimeter resolution (see para [0109] physical map with a resolutions.) 

Choi and Sharma fail to teach,   
 wherein the at least one database comprises a database storing IPv6 addresses.
In analogous art,
Harper teaches, wherein the at least one database comprises a database storing IPv6 addresses associated with geographic locations (see para [0068] and [0076])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with Sharma further with Protocol version 6 (IPv6) addresses of Harper. A person of ordinary skill in the art would have been motivated to do this to increase a data traffic and save a bandwidth (Harper: [abstract]).

Regarding claim 19,
Choi and Sharma teach claim 18,
Choi and Sharma fail to teach,   further comprising the at least one user device receiving at least one anchor point associated with the IPv6 addresses from the at least one database.  
In analogous art,
Harper teaches, further comprising the at least one user device receiving at least one anchor point associated with the IPv6 addresses from the at least one database (see (see para [0068] and [0076])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with Sharma further with Protocol version 6 (IPv6) addresses of Harper. A person of ordinary skill in the art would have been motivated to do this to increase a data traffic and save a bandwidth (Harper: [abstract]).
Regarding claim 20,
Choi and Sharma and Harper teach claim 19,
Choi fails to teach, 
wherein the at least one anchor point corresponds to the at least one geofence geometry, wherein the at least one anchor point comprises geolocation information and metadata associated with the at least one geofence geometry, and wherein the metadata comprises at least one rule related to mineral rights.
Sharma further teach, 

(see para [0056] 430 may be priced higher by the store owner to attract mobile users in the business region than polygon 410, ownership is a mineral right of geofence.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify delivering a location based data of Choi with ownership is a mineral right of geofence of Sharma. A person of ordinary skill in the art would have been motivated to do this to deliver a data over the network (Sharma: [0060])



Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 3/21/2021
/SM Z ISLAM/Examiner, Art Unit 2457 

/UZMA ALAM/Primary Examiner, Art Unit 2457